                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                         Plaintiff,                                  4:18-CR-3094

    vs.
                                                          MEMORANDUM AND ORDER
    OSCAR EULALIO SANDOVAL,

                         Defendant.


          This matter is before the Court on the defendant's objection (filing 54) to
the Magistrate Judge's findings and recommendation (filing 51) recommending
that the defendant's motion to suppress (filing 39) be denied in part. On its de
novo review, see Branch v. Martin, 886 F.2d 1043, 1045-46 (8th Cir. 1989), the
Court will overrule the objection and adopt the findings and recommendation.
          The defendant's objection is based on two arguments. First, he contends
that the dog sniff of the vehicle, and his possession of a vacuum-pack envelope
of money, did not provide probable cause for the issuance of a warrant to search
his motel room. Filing 55 at 2-3. But probable cause to issue a warrant exists
if there is a fair probability that contraband or evidence of a crime will be found
in a particular place. United States v. Garcia-Hernandez, 682 F.3d 767, 771
(8th Cir. 2012). The requisite nexus between a particular location and
contraband is determined by the nature of the crime and the reasonable, logical
likelihood of finding useful evidence. United States v. Colbert, 828 F.3d 718,
726 (8th Cir. 2016). And assuming that the dog is reliable,1 a dog sniff resulting
in an alert on a container, car, or other item, standing alone, gives an officer



1   The defendant has not challenged the reliability of the dog. See filing 41 at 14; filing 55.
probable cause to believe that there are drugs present. United States v. Tuton,
893 F.3d 562, 570 (8th Cir. 2018). In sum, the presence of drugs and a vacuum-
pack envelope of money in the possession of a motel guest is suggestive of drug
trafficking, and that created at least a "fair inference" that evidence of such a
crime would be found in the motel room. See United States v. Williams, 974
F.2d 480, 481 (4th Cir. 1992).
      Second, the defendant argues that the dog sniff of his vehicle "actually
amounted to an illegal search of the room." Filing 55 at 3. Relying on Florida
v. Jardines, 569 U.S. 1, 11-12 (2013), the defendant contends that his vehicle
"was located on the immediate surroundings of the Motel 6, where [he] had an
expectation of privacy." Filing 55 at 3. But the key to Jardines was the dog's
entry into the curtilage of the suspect's home. See 569 U.S. at 6-7. The curtilage
of a home—that is, the area immediately surrounding and associated with the
home—is afforded constitutional protection. Collins v. Virginia, 138 S. Ct.
1663, 1670, 1674 (2018). But Jardines—a decision grounded in property
rights—provides little support for the defendant's contention that he had an
"expectation of privacy" in a Motel 6 parking lot. See Jardines, 569 U.S. at 11
(declining to decide whether "expectation of privacy" was violated). And there
is no legitimate expectation of privacy in public common areas such as a motel
parking lot. See United States v. Brooks, 645 F.3d 971, 975-76 (8th Cir. 2011);
see also United States v. Reed, 733 F.2d 492, 501 (8th Cir. 1984). There is no
merit to the argument that the dog sniff of the defendant's vehicle was itself
impermissible. See Brooks, 645 F.3d at 976. Accordingly,


      IT IS ORDERED:


      1.    The defendant's objection (filing 54) is overruled.



                                      -2-
2.   The Magistrate Judge's findings and recommendation (filing
     51) are adopted.


Dated this 11th day of February, 2019.

                                    BY THE COURT:



                                    John M. Gerrard
                                    Chief United States District Judge




                              -3-
